861 F.2d 265
49 Fair Empl.Prac.Cas.  192
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Thaddeus SERE, Plaintiff-Appellant,v.HEADQUARTERS, DEFENSE COMMUNICATIONS AGENCY, Component ofDept. of Defense, Defendant-Appellee.
No. 87-1023.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1988.Decided Sept. 23, 1988.

Joseph Thaddeus Sere, appellant pro se.
Paula Pugh Newett, Office of the U.S. Attorney, for appellee.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Joseph Thaddeus Sere appeals the district court's dismissal of his Title VII sex discrimination suit.  The suit was dismissed under Fed.R.Civ.P. 41(b) at the close of the plaintiff's case.  Based on our review of the trial transcript and exhibits, we conclude that the district court did not clearly err in finding that Sere was not denied promotions due to his sex.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.